Rombauer, P. J.
The plaintiff brought this action to recover from the city of St. Louis and the other defendants damages caused to him by the erection and continuance of certain frame buildings in the vicinity of his property in violation of the city ordinances. The defendants all demurred to the petition. The demurrers were sustained, and, the plaintiff declining to plead further, judgment was entered on the demurrer against him. From this judgment the plaintiff appeals to this court.
The city of St. Louis is a political subdivision of the state, and the supreme court has exclusive appellate jurisdiction of any cause wherein a political subdivision of the state is a party. Such exclusive appellate jurisdiction does not. defend on the political subdivis*176ion being a sole party plaintiff of defendant, bnt upon its being a party.- We have so decided in Freeman v. St. Louis Quarry Co., 30 Mo. App. 362, and transferred that cause to the supreme court on the ground that the city was a substantial party therein. That cause has never been remanded to. this court, and we must conclude that the supreme court, 'by retaining jurisdiction of it, approved of our ruling.
It will thus appear that the supreme court has jurisdiction of this appeal, and that the’ appeal herein has been improvidently granted to this court.
Ordered that the cause be transferred to the supreme curt, and that the clerk do at once transmit the record in this cause with a copy of this order of transfer to the clerk of that court.
All concur.